— Appeal from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered August 6, 2007. The order, inter alia, denied defendant’s motion for primary physical custody of the parties’ child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: With respect to appeal No. 1, we affirm for reasons stated in the decision at Supreme Court. We add only that the court did not abuse or improvidently exercise its discretion in declining to sanction plaintiffs attorney (see 22 NYCRR 130-1.1 [a], [c] [3]).
*1247With respect to appeal No. 2, we note that the appeal is taken from an amended order. That amended order merely corrected a clerical error in the order in appeal No. 1, which erroneously recited that defendant cross-moved for summary judgment when, in fact, plaintiff had made the cross motion. We therefore dismiss the appeal from the amended order on the ground that the amended order did not effect a substantive change, and the appeal thus properly lies from the order in appeal No. 1 (see generally Matter of Kolasz v Levitt, 63 AD2d 777, 779 [1978]). Present — Hurlbutt, J.P., Smith, Green, Pine and Gorski, JJ.